Title: From George Washington to Major General Lafayette, 25 September 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            My dear Marquis,
            Fredericksburg in the State of New YorkSepr 25th 1778.
            
          Since my last to you, I have been honoured with your several favors of the 1st 3d & 21st of this month. The two first came to hand before 
            
            
            
            I left the white plains—& the last at this place—I should not have Delayed acknowledging the receipt of the 1st & 3d till this time—(thereby neglecting to pay that just tribute of respect which is due to you) but for the close attention I was obliged to bestow on the Committee of Arrangement while they remained in Camp—To the march of the Troops since—and, to the several Posts which I found myself under a necessity of visiting in my way to this Incampment.
          The Sentiments of affection & attachment which breathe so conspicuously in all your Letters to me, are at once pleasing & honourable; and afford me abundant cause to rejoice at the happiness of my acquaintance with you. Your love of liberty—The just sense you entertain of this valuable blessing—and yr noble, & disinterested exertions in the cause of it, added to the innate goodness of your heart, conspire to render you dear to me; and I think myself happy in being linked with you in bonds of strictest friendship.
          The ardent Zeal which you have displayed during the whole course of the Campaign to the Eastward, and your endeavours to cherish harmony among the officers of the allied powers, and to dispel those unfavourable impressions which had begun to take place in the Minds of the unthinking, (from Misfortunes which the utmost stretch of human foresight could not avert) deserves, & now receives, my particular, & warmest thanks—I am sorry for Monsr Touzards loss of an arm, in the Action on Rhode Island; and offer my thanks to him, thro you, for his gallant behaviour on that day.
          Could I have conceived, that my Picture had been an object of your Wishes, or in the smallest degree worthy of your Attention, I should, while Mr Peale was in the Camp at Valley forge, have got him to have taken the best Portrait of me he could, and presented it to you; but I really had not so good an opinion of my own worth, as to suppose that such a compliment would not have been considered as a greater instance of my Vanity, than a mean of your gratification; & therefore, when you requested me to set for Monsr Lanfang I thought it was only to obtain the outlines and a few shades of my features, to have some Prints struck from.
          If you have entertained thoughts my dear Marquis of paying a visit to your Court—To your Lady—and to your friends this Winter, but waver on acct of an expedition into Canada, friendship induces me to tell you, that I do not conceive that the prospect of such an operation is so favourable at this time as to cause you to change your views. Many circumstances, & events must conspire, to render an enterprize of this kind practicable & advisable. The Enemy in the first place, must either withdraw wholly, or in part from their present Posts to leave us at liberty to detach largely from this army—In the next place, if considerable 
            
            
            
            reinforcements should be thrown into that Country, a Winters expedition would become impracticable, on acct of the difficulties which will attend the March of a large body of Men with the necessary apparatus—Provisions—Forage & Stores at that inclement Season—In a word, the chances are so much against the undertaking that they ought not to induce you to lay aside your other purpose; in the prosecution of which you shall have every aid—and carry with you every honourable testimony of my regard, & entire approbation of your conduct, that you can wish—but as it is a compliment which is due so am I perswaded you would not wish to dispense with the form, of signifying your desires to Congress on the subject of your Voyage & absence.
          I come now in a more especial manner to acknowledge the receipt of your obliging favor of the 21st by Majr Dubois, & to thank you for the important intelligence therein contained—I do most cordially congratulate with you on the glorious defeat of the British Squadron undr A[dmiral] Kep[pel]—an event which reflects the highest honor on the good conduct & bravery of Monsr d’orvilliers, & the Offrs of the Fleet under his Command; at the sametime that it is to be considered, I hope, as the happy presage of a fortunate & glorious War to his Most Christian Majesty—a confirmation of the Ac[coun]t I shall impatiently wait, and devoutly wish for—If the Spaniards, under this favourable beginning, would unite their Fleet to that of France—together they would soon humble the pride of haughty Britain; & no longer suffer her to reign Sovereign of the Seas, & claim the priviledge of giving law to the main.
          I should be very happy in havg you with the grand army again, but the present designs of the enemy are wrapped in such impervious darkness, that I scarce know what measures to pursue to counteract them; & therefore have thrown the Army into a position to move either to Boston, or to our Posts in the highlands with equal celerity—If they do not mean to quit the United States altogether, there is but two objects, I conceive that they can have in view—namely—the Fleet at Boston, and the Posts just mentioned the last of which is the security of our communication between the Eastern & Southern States, and consequently of those supplies of Flour, on which the French Fleet, & our Troops to the Eastward, depend.
          The current stream of Intelligence from the Enemys Army point to an evacuation of New York—but, there is no ground on which to form a decisive judgment of this matter—my own opinion is, that they have not, at this time, any fixed object or plan; but are waiting orders from their Court, preparing in the meanwhile either to evacuate the City wholly or in part as they shall be directed. You have my free consent to make the Count D’Estaing a visit, & may signify my entire 
            
            
            
            approbation of it to Genl Sullivan, who I am glad to find has moved you out of a cul-de Sac—It was my advice to him long ago to have no detachments in that situation, let particular places be never so much unguarded & exposed from the want of Troops. Immediately upon my removal from the White plains to this Ground the Enemy threw a body of Troops into the Jerseys, but for what purpose, unless to make a grand forage, I have not been able, yet, to learn. They advanced some Troops at the sametime from their lines at Kings bridge, towards our old Incampment at the plains, stripping the Inhabitants not only of their Provision & forage, but even the Cloaths on their backs & witht discrimination.
          The information my dear marquis which I beg’d the favor of you to obtain, was not, I am perswaded, to be had thro the channel of the Officers of the French Fleet, but by application to your fair Lady —to whom I should be happy in an oppertunity of paying my homage in Virginia, when the War is ended, if she could be prevailed upon to quit, for a few months, the gaieties, & splendor of a Court, for the rural amusements of an humble Cottage—I shall not fail to inform Mrs Washington of your polite attention to her. The Gentn of my family are sensible of the honr you do them by your kind enquiries & join with me in a tender of best regards; than whom none can offer them with more sincerity, and Affection than I do. With every Sentiment you can wish, I am my dear marquis Yr most Obedt & obleg F[rien]d
          
            Go: Washington
          
        